


Exhibit 10.1










SECOND AMENDMENT


TO


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


AMONG


LEGACY RESERVES LP,
as Borrower,


THE GUARANTORS,


BNP PARIBAS,
as Administrative Agent,


and


THE LENDERS SIGNATORY HERETO


DATED AS OF MARCH 30, 2012






    










--------------------------------------------------------------------------------






Second Amendment to
Second Amended and Restated Credit Agreement


This Second Amendment to Second Amended and Restated Credit Agreement (this
“Second Amendment”) dated as of March 30, 2012, among Legacy Reserves LP, a
limited partnership duly formed under the laws of the State of Delaware (the
“Borrower”); each of the undersigned guarantors (the “Guarantors”, and together
with the Borrower, the “Obligors”); BNP Paribas, as administrative agent for the
Lenders (in such capacity, together with its successors, the “Administrative
Agent”); and the Lenders signatory hereto.


Recitals


A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Second Amended and Restated Credit Agreement dated as of March 10, 2011
(as amended by the First Amendment to Second Amended and Restated Credit
Agreement dated as of September 30, 2011, the “Credit Agreement”), pursuant to
which the Lenders have made certain credit available to and on behalf of the
Borrower.


B.    The Guarantors are parties to that certain Second Amended and Restated
Guaranty Agreement dated as of March 10, 2011 made by each of the Guarantors (as
defined therein) in favor of the Administrative Agent (the “Guaranty”).


C.    The Borrower and each of the other Pledgors (as defined therein) are
parties to that certain Second Amended and Restated Pledge Agreement dated as of
March 10, 2011 made by the Borrower and each of the other Pledgors in favor of
the Administrative Agent (the “Pledge Agreement”).


D.    The Borrower, the Guarantors, the Administrative Agent and the Lenders
have agreed to amend certain provisions of the Credit Agreement and the Pledge
Agreement as more fully set forth herein.


E.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Section 1.    Defined Terms. Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Second Amendment, shall have
the meaning ascribed such term in the Credit Agreement. Unless otherwise
indicated, all section references in this Second Amendment refer to sections of
the Credit Agreement.


Section 2.    Amendments to Credit Agreement.


2.1    Amendments to Section 1.02.
(a)    The definition of “Agreement” is hereby amended in its entirety to read
as follows:
“Agreement” means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment and the Second Amendment, as the same may from time to
time be amended, modified, supplemented or restated.

Page 1

--------------------------------------------------------------------------------




(b)    The following definition is hereby added where alphabetically appropriate
to read as follows:
“Second Amendment” means that certain Second Amendment to Second Amended and
Restated Credit Agreement, dated as of March 30, 2012, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.
2.2    Amendment to Section 9.18(a)(ii).    The second parenthetical clause
contained in Section 9.18(a)(ii) is hereby amended and restated in its entirety
to read as follows:
(for purposes of the foregoing, natural gas liquids volumes may he hedged
    directly or for crude oil volumes in a 2:1 ratio)
2.3    Amendment to Section 10.02(c). Clause “fourth” of Section 10.02(c) is
hereby amended and restated in its entirety to read as follows:
fourth, pro rata to payment of principal outstanding on the Loans and payment of
Indebtedness referred to in clause (b) of the definition of Indebtedness;
2.4    Amendments to Section 12.02(b)(viii). Section 12.02(b)(viii) is hereby
amended by adding the following at the end thereof after the words “waiver or
amendment;” and immediately before the words “provided further that no such
agreement”:
; provided further that any amendment or modification to any Security Instrument
that results in Indebtedness referred to in clause (b) of the definition of
Indebtedness secured by such Security Instrument no longer being secured thereby
on an equal and ratable basis with the principal of the Loans, shall also
require the written consent of each Person that is adversely affected thereby
and a party to a Swap Agreement secured by such Security Instrument which is not
a Lender (or an Affiliate of a Lender) at the time of such amendment or
modification;
2.5    Amendment to Section 12.14. The last sentence of Section 12.14 is hereby
amended and restated to read as follows:
Except as set forth in Section 12.02(b), no Lender, or Lender (as defined in the
Existing Credit Agreement), or any of their respective Affiliates, or any
counterparty to any Swap Agreement with the Borrower or any of its Subsidiaries
that was a Lender (or Affiliate of a Lender) when it entered into such Swap
Agreement but is no longer a Lender (or and Affiliate of a Lender) shall have
any voting rights under any Loan Document as a result of the existence of
obligations owed to it under any such Swap Agreements.
Section 3.    Amendments to Pledge Agreement.


3.1    Amendments to Section 1.01(b).
(a)    The definition of “Borrower Obligations” contained in Section 1.01(b) of
the Pledge Agreement is hereby amended and restated in its entirety to read as
follows:

Page 2

--------------------------------------------------------------------------------




“Borrower Obligations” means the collective reference to the payment and
performance of all Indebtedness and all obligations of the Borrower and its
Subsidiaries under the Secured Documents, including, without limitation, the
unpaid principal of and interest on the Loans and the LC Exposure and all other
obligations and liabilities of the Borrower and its Subsidiaries (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and LC Exposure and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Secured Creditors, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Secured Documents, whether on account of principal, interest, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Secured Creditors that are required to
be paid by the Borrower or any of its Subsidiaries pursuant to the terms of any
Secured Documents).
(b)    Section 1.01(b) of the Pledge Agreement is hereby amended by adding the
following definitions where alphabetically appropriate to read as follows:
“Secured Creditors” means the collective reference to the Administrative Agent,
the Issuing Bank, the Lenders and the Affiliates of Lenders that are parties to
Secured Swap Agreements and those counterparties to Secured Swap Agreements that
were entered into while such Person or its Affiliate was a Lender regardless of
whether such Person is a Lender or an Affiliate of a Lender thereafter.
“Secured Documents” means the collective reference to the Credit Agreement, the
other Loan Documents, each Secured Swap Agreement and any other document made,
delivered or given in connection with any of the foregoing.
3.2    Amendments to Section 2.01. Section 2.01 of the Pledge Agreement is
hereby amended and restated in its entirety to read as follows:
Section 2.01 Grant of Security Interest. Each Pledgor hereby pledges, assigns
and transfers to the Administrative Agent, and hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Creditors, a
security interest in all of the following property now owned or at any time
hereafter acquired by such Pledgor or in which such Pledgor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Borrower Obligations:
(1)    all Pledged Securities;
(2)    all books and records pertaining to the Collateral; and

Page 3

--------------------------------------------------------------------------------




(3)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.
Section 4.    Assignments and Reallocation of Commitments and Loans. The Lenders
have agreed among themselves, in consultation with the Borrower, to reallocate
their respective Maximum Credit Amounts and Commitments and to, among other
things, allow BMO Harris Financing, Inc. and Citibank, N.A. to become parties to
the Credit Agreement as Lenders, (the “New Lenders”) by acquiring an interest in
the total Maximum Credit Amounts and Commitments. The Administrative Agent and
the Borrower hereby consent to such reallocation and the New Lenders'
acquisition of an interest in the Maximum Credit Amounts and Commitments. On the
Second Amendment Effective Date (as defined below) and after giving effect to
such reallocations, (a) the Maximum Credit Amounts and Commitment of each Lender
shall be as set forth on Annex I of this Second Amendment, which Annex I
supersedes and replaces Annex I to the Credit Agreement (and Annex I to the
Credit Agreement is hereby amended and restated in its entirety to read as set
forth on Annex I attached hereto) and (b) each New Lender is hereby added as a
Lender with the Maximum Credit Amount specified for it in the attached Annex I,
and the New Lenders shall become parties to the Credit Agreement as “Lenders”
and have all of the rights and obligations of a Lender under the Credit
Agreement, as amended by this Second Amendment, and the other Loan Documents.
With respect to such reallocation, each New Lender and each other Lender shall
be deemed to have acquired the Maximum Credit Amount and Commitment allocated to
it from each of the other Lenders pursuant to the terms of the Assignment and
Assumption attached as Exhibit D to the Credit Agreement as if the New Lenders
and the other Lenders had executed an Assignment and Assumption with respect to
such allocation. On the Second Amendment Effective Date, the Administrative
Agent shall take the actions specified in Section 12.04(b)(v), including
recording the assignments described herein in the Register, and such assignments
shall be effective for purposes of the Credit Agreement.


Section 5.    Borrowing Base Redetermination. For the period from and including
the Second Amendment Effective Date to but excluding the next Redetermination
Date, the amount of the Borrowing Base shall be equal to $565,000,000.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 2.07(e), Section 2.07(f),
Section 8.13(c) or Section 9.12(d) of the Credit Agreement. For the avoidance of
doubt, the redetermination herein shall constitute the April 1, 2012 Scheduled
Redetermination.


Section 6.    Limited Waiver. The Borrower has informed the Administrative Agent
and the Lenders that the Borrower has heretofore entered into Swap Agreements in
respect of interest rates exceeding 100% of the outstanding principal amount of
the Borrower's Debt for borrowed money which bears interest at a floating rate,
in violation of Section 9.18(b) (the “Interest Rate Hedging Covenant”).
Therefore, the Borrower has requested that the Lenders waive, and the Lenders do
hereby waive, during the period from and including the Second Amendment
Effective Date (as defined below) through and including October 1, 2012 (the
“Waiver Period”), the Borrower's compliance with the Interest Rate Hedging
Covenant; provided that during the Waiver Period the Borrower shall not enter
into any additional interest rate Swap Agreements (or increase the principal
notional amount of any existing interest rate Swap Agreements). The foregoing
waiver is hereby granted to the extent and only to the extent specifically
stated herein and for the Waiver Period only and for no other purpose or period
and

Page 4

--------------------------------------------------------------------------------




shall not be deemed to (a) be a consent or agreement to, or waiver or
modification of, any other term or condition of the Credit Agreement, any other
Loan Document or any of the documents referred to therein, or (b) except as
expressly set forth herein, prejudice any right or rights which the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement, any other Loan Document or any of
the documents referred to therein. Granting the waiver set forth herein does not
and should not be construed to be an assurance or promise that waivers will be
granted in the future.


Section 7.    Conditions Precedent. This Second Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement) (the
“Second Amendment Effective Date”):


7.1    The Administrative Agent shall have received from all the Lenders, the
Borrower and the Guarantors, counterparts (in such number as may be requested by
the Administrative Agent) of this Second Amendment signed on behalf of such
Person.
7.2    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof.
7.3    No Default shall have occurred and be continuing as of the Second
Amendment Effective Date.
7.4    The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.
The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 7 or the waiver of such conditions as
permitted in Section 12.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.
Section 8.    Miscellaneous.
8.1    Confirmation.  The provisions of the Credit Agreement and the Pledge
Agreement, as amended by this Second Amendment, shall remain in full force and
effect following the effectiveness of this Second Amendment.
8.2    Ratification and Affirmation; Representations and Warranties.  Each
Obligor hereby (a) acknowledges the terms of this Second Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby; (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Second Amendment: (i) all of
the representations and warranties contained in each Loan Document to which it
is a party are true and correct, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate

Page 5

--------------------------------------------------------------------------------




could reasonably be expected to have a Material Adverse Effect; and (d) agrees
that from and after the Second Amendment Effective Date each reference to the
Credit Agreement and the Pledge Agreement in the other Loan Documents shall be
deemed to be a reference to the Credit Agreement and the Pledge Agreement, as
amended by this Second Amendment.


8.3    Counterparts.  This Second Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by telecopy, facsimile, email or
other electronic means shall be effective as delivery of a manually executed
counterpart hereof.


8.4    No Oral Agreement.  This Second Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.
8.5    GOVERNING LAW.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
8.6    Payment of Expenses.  In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Second Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
8.7    Severability.  Any provision of this Second Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
8.8    Successors and Assigns.  This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
[SIGNATURES BEGIN NEXT PAGE]





Page 6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.


BORROWER:
LEGACY RESERVES LP
 
 
 
 
 
 
 
 
By:
Legacy Reserves GP, LLC
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
By:
/s/ James R. Lawrence
 
 
 
 
James R. Lawrence
 
 
 
 
Interim Chief Financial Officer, Vice President - Finance and Treasurer
 
 
 
 
 
 
GUARANTORS:
LEGACY RESERVES OPERATING LP
 
 
 
 
 
 
 
 
By:
Legacy Reserves Operating GP LLC, its general partner
 
 
 
By:
Legacy Reserves LP, its sole member
 
 
 
By:
Legacy Reserves GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
/s/ James R. Lawrence
 
 
 
 
James R. Lawrence
 
 
 
 
Interim Chief Financial Officer, Vice President - Finance and Treasurer
 
 
 
 
 
 
 
LEGACY RESERVES OPERATING GP LLC
 
 
 
 
 
 
 
 
By:
Legacy Reserves LP, its sole member
 
 
 
By:
Legacy Reserves GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
/s/ James R. Lawrence
 
 
 
 
James R. Lawrence
 
 
 
 
Interim Chief Financial Officer, Vice President - Finance and Treasurer
 








SIGNATURE PAGE
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






 
LEGACY RESERVES SERVICES, INC.
 
 
 
 
 
 
 
 
By:
/s/ James R. Lawrence
 
 
 
 
James R. Lawrence
 
 
 
 
Interim Chief Financial Officer, Vice President - Finance and Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    

SIGNATURE PAGE
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
BNP PARIBAS,
 
 
as Administrative Agent and a Lender
 
 
 
 
 
 
 
 
By:
/s/ Brian Malone
 
 
 
 
Brian Malone
 
 
 
 
Managing Director
 
 
 
 
 
 
 
 
By:
/s/ Michaela Braun
 
 
 
 
Michaela Braun
 
 
 
 
Director
 










SIGNATURE PAGE
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






LENDERS:
WELLS FARGO BANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/ David C. Brooks
 
 
 
 
David C. Brooks
 
 
 
 
Director
 
 
 
 
 
 
 
COMPASS BANK
 
 
 
 
 
 
 
 
By:
/s/ Dorothy Marchand
 
 
 
 
Dorothy Marchand
 
 
 
 
Senior Vice President
 
 
 
 
 
 
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
 
 
By:
/s/ Jeff Rathkamp
 
 
 
 
Jeff Rathkamp
 
 
 
 
Managing Director
 
 
 
 
 
 
 
THE BANK OF NOVA SCOTIA
 
 
 
 
 
 
 
 
By:
/s/ Mark Sparrow
 
 
 
 
Mark Sparrow
 
 
 
 
Managing Director
 
 
 
 
 
 
 
ROYAL BANK OF CANADA
 
 
 
 
 
 
 
 
By:
/s/ Don J. McKinnerney
 
 
 
 
Don J. McKinnerney
 
 
 
 
Authorized Signatory
 




SIGNATURE PAGE
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
 
 
By:
/s/ Justin M. Alexander
 
 
 
 
Justin M. Alexander
 
 
 
 
Vice President
 
 
 
 
 
 
 
KEYBANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/ Craig Hanselman
 
 
 
 
Craig Hanselman
 
 
 
 
Vice President
 
 
 
 
 
 
 
WEST TEXAS NATIONAL BANK
 
 
 
 
 
 
 
 
By:
/s/ Chris L. Whigham
 
 
 
 
Chris L. Whigham
 
 
 
 
Senior Vice President
 
 
 
 
 
 
 
SOCIETE GENERALE
 
 
 
 
 
 
 
 
By:
/s/ Christopher S. Parada
 
 
 
 
Christopher S. Parada
 
 
 
 
Managing Director
 
 
 
 
 
 
 
UNION BANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/ Lara Sorokolit
 
 
 
 
Lara Sorokolit
 
 
 
 
Assistant Vice President
 




SIGNATURE PAGE
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
 
 
 
 
 
 
 
By:
/s/ Sharada Manne
 
 
 
 
Sharada Manne
 
 
 
 
Managing Director
 
 
 
 
 
 
 
 
By:
/s/ Darrell Stanley
 
 
 
 
Darrell Stanley
 
 
 
 
Managing Director
 
 
 
 
 
 
 
UBS AG, STAMFORD BRANCH
 
 
 
 
 
 
 
 
By:
/s/ Irja R. Otsa
 
 
 
 
Irja R. Otsa
 
 
 
 
Associate Director
 
 
 
 
 
 
 
 
By:
/s/ Mary E. Evans
 
 
 
 
Mary E. Evans
 
 
 
 
Associate Director
 


SIGNATURE PAGE
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
BMO HARRIS FINANCING, INC.
 
 
 
 
 
 
 
 
By:
/s/ Joseph A. Bliss
 
 
 
 
Joseph A. Bliss
 
 
 
 
Managing Director
 
 
 
 
 
 
 
CITIBANK, N.A.
 
 
 
 
 
 
 
 
By:
/s/ John Miller
 
 
 
 
John Miller
 
 
 
 
Vice President
 
 
 
 
 
 




SIGNATURE PAGE
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------






Title:Annex I


ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS
Aggregate Maximum Credit Amounts
Name of Lender
Applicable Percentage
Maximum Credit Amount
BNP Paribas
7.9646018%
$79,646,018
Wells Fargo Bank, N.A.
7.0796460%
$70,796,460
Compass Bank
9.7345133%
$97,345,133
UBS AG, Stamford Branch
9.7345133%
$97,345,133
U.S. Bank National Association
9.7345133%
$97,345,133
Bank of America, N.A.
7.9646018%
$79,646,018
Royal Bank of Canada
7.0796460%
$70,796,460
The Bank of Nova Scotia
6.7256637%
$67,256,637
Credit Agricole Corporate and Investment Bank
5.6637168%
$56,637,168
Union Bank, N.A.
6.7256637%
$67,256,637
KeyBank N.A.
6.7256637%
$67,256,637
Societe Generale
2.8318584%
$28,318,584
West Texas National Bank
1.4159292%
$14,159,292
BMO Harris Financing, Inc.
5.3097345%
$53,097,345
Citibank, N.A.
5.3097345%
$53,097,345
TOTAL
100.0000000%
$1,000,000,000







